 III the Mattel' -of GREAT WESTERN MUSHROOM COMPANYandUNITEDCANNERY, AGRICULTURAL, PACKING AND ALLIED WORKERS OF AMER-ICA,UNITED MUSHROOM WORKERS LOCAL UNION No. 300, AFFILIATEDWITH THE CONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. C-1552.-Decided September 20, 1940Jurisdiction:mushroom growing and canning industry.Unfair Labor PracticesIn General,_Discriminatory use of loans to employees by president of corporationproperly attributable to corporation even though president used his per-sonal funds on ground that loans were transacted and repaid at corpora-tion's office with knowledge of board of directors.Iuterferenee,-Rcctrarnit, and CoercionThreatened eviction from company-owned houses by requiring of eachemployee-tenant a deferred-strike agreement as a condition of tenancy,held 8 (1)_-Withholding loans to various employees for' the reason they were mein-hers of the union,held 8 (1) ,Dtscianiaataon:discharge for joining and assisting the union and engaging inconcerted activitiesEvicting employees from company-owned house, the free rental of whichconstituted part of their wages, because of the-activities of certain mem-bers of-the family in a prior proceeding constitutes an act of discriminationin violation of Section 8 (3).Te.sti fywlt under ActThe eviction of an employee from a company-owned house, the freerental of which constituted part of his wages, because he had testifiedat an earlier hearing, constitutes a violation of Section 8 (4)Remedial Orders:reinstatement and back pay awarded employee discrimina-torilv dischargedEmployees discriminatorily evicted from company-owned house, the freerental of which constituted part of their wages,awarded asuns of moneyequal to the rental of new dwellings from the date of eviction to the dateof offer of reinstatement plus incidental expenses directly incurred as aresult of the eviction.Employee,o den edto cease and desist from requiring or enforcing a de-ferred-strike agreement demanded of each employee-tenant of the company-owned houses.Until such is a fact, contemplated action by employer in having workpeiformied by an independent contractor can have no effect upon orderof reinstatement of discriminatorily discharged employee.Employerorderedto give separate written notice to each of its employee-tenantswho have consented to a deferred-strike. agreement that suchagreement is invalid under the Act and will not be enforced.27 N. L. R. B., No. 79.352 GREAT WESTERN MUSHROOM COMPANY353DefinitionsIndividuals engaged in the growing, processing, canning, packing, market-ing and shipping of mushroomsheldnot to be agricultural litborers withinthemeaning of the Act. The growing of mushrooms and work incidentthereto being carried on under artificial conditions more like cultivationin green houses than on a farm, is not agricultural in nature in the commonunderstanding of the termThe work performed in processing, canning,packing, marketing and shipping is not agricultural in nature, nor is it, inview of what has been stated above, incident to ordinary tanningoperationsMr. Paul S. Kuelthau,for the Board.Mr. Omar E. Garwood,of Denver, Colo., for the respondent.Mr. Clyde Johnson,of Denver, Colo., for the Union.Mr. John Green,of counsel to the Board.DECISIONANDORDERSTATEMENT OF TYIE CASEUpon charges duly filed by United Mushroom Workers Union No.300, affiliated with the Congress of Industrial Organizations,' hereincalled the Union, the National Labor Relations Board, herein calledthe Board, by the Regional Director for the Twenty-second Region(Denver, Colorado), issued its complaint, dated March 4, 1940, againstGreat Western Mushroom Company, Adams County, Colorado, hereincalled the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce, withinthemeaning of Section 8 (1) and (3) and Section 2 (6) and' (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.Copies of the complaint accompanied by notice of hearing wereduly served upon the respondent and upon the Union.With respect to the unfair labor, practices the complaint alleged,in substance (1) that the respondent, on September 30, 1939, dischargedDan Vigil, and at all, times thereafter refused to reinstate him becausehe joined and assisted the Union and, engaged in concerted activitieswith other employees for the purpose of collective bargaining and othermutual aid and protection; (2) that from October 1938 and at all timesthereafter, the respondent urged, persuaded, and warned its employeesat its plant near Broomfield, Colorado, to refrain from joining orretaining membership in the Union, and threatened said employeeswith discharge if they joined or assisted the Union or engaged iniThe complete name of the labor organization herein is as stated inthe caption of the cise-3?3428-42-vol 2724 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcerted activities for the purpose of collective bargaining or othermutual aid or protection; (3) that the respondent, by its officers andagents, refused to -make loans to union members while making such-loans to non-union employees -for the purpose of inducing its em-ployees to refrain from joining or retaining membership in the Union;and (4) that by the foregoing acts, and by other acts, the respondent-interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.The respondent in its answer, duly filed with the Board, deniedthe jurisdiction of the Board on the ground that its business waswholly agricultural and that 'the employee named in the complaint,-Dan Vigil, was an agricultural laborer and for that reason did notcome within the meaning of the term "employee" as defined in Sec-tion 2 (3) of the Act; denied the allegations of unfair labor prac-tices; and made certain affirmative averments with respect-to the-alleged discriminatory ,discharge and the alleged discriminatory loansto its employees.2-Pursuant to notice, a hearing was held at Deliver, Colorado, onMarch 18 and 10, 1940, before William B. Barton, the Trial Exam-iner duly designated by the Board.The Board and the respondentwere represented by counsel and the Union by a duly authorized rep--resentative.All parties participated in. the hearing and were af--forded full opportunity to be heard, to examine and cross-examinewitnesses, alicl'to introduce evidence bearinb upon the issues.Atthe commencement of the hearing the respondent renewed its motion-to dismiss, previously filed with the Regional Director,, on the groundthat its employees were agricultural laborers within the meaning ofSection 2 (3) of the Act. The Trial Examiner reserved ruling atthe hearing and denied the motion in his Intermediate Report.Forreasons hereinafter, noted, the ruling is hereby affirmed.'Duringthe course of the hearing counsel for the Board offered in' evidencea copy of the complaint, the .settlement agreement, and the orderdismissing the complaint of, a previous case before the Board; in-volving the respondent,' and, among others, Dan Vigil, the employee-named in the complaint herein.5The Trial Examiner reserved rulingttnd at the close of the hearing'denied the offer. - We hereby reversethe Trial Examiner, admit the exhibit into evidence,, and incorporate'The respondentalso'flled with theRegional Director a motion to dismiss, dated March13, 1940,on the ground that the Board had no jurisdictionfor the reason thatall tilerespondent's employees were agricultural laborers as defined in Section2 (3) of the Act.'See footnote2,supra4 See SectionIII,infra.S'Matter ofGreatWestern Mushroom CompanyandUnitedCannery,Agricultural, Pack-;ing,and Allied Workersof America,UnitedMushroomWorkers LocalUnion No. 300,affiliatedwith the Congress,of IndustrialOrganazatsons,'CaseNo. XXII-C-211. GREAT WEiSITERN MUSHROOM COMPANY355said exhibit as part of the record herein.6At the close of the hearingthe Trial Examiner granted a motion made by counsel for the Boardto conform the pleadings to the proof adduced solely in respect todates, spelling, and similar matters.During the course of the hear-ing the Trial Examiner made rulings on other motions and on objec-tions to the admission of evidence.We have reviewed all the rulings,of the Trial Examiner and find that no prejudicial errors werecommitted.Except as indicated above, the rulings are herebyaffirmed.Thereafter, the Trial Examiner issued his Intermediate Report,dated April 19,1940, copies of which were duly served upon the parties,in which he found that the respondent had engaged in and was en-,gaging in unfair labor practices affecting commerce within the mean-ing of Section 8 (1) and (3) and Section 2 (6) and (7) of the Act.He recommended that the respondent cease and desist, from engagingin such unfair labor practices, that it offer full reinstatement to andmake whole Dan Vigil for any loss of pay suffered by reason,of therespondent's discrimination in regard to his hire and tenure of em-ployment, and that it take certain other affirmative action designedto effectuate the policies of the Act.Thereafter, upon a supplemental charge and an amendment theretoduly filed by the Union and pursuant to an order of the Board grant-ing a motion filed by the Regional Attorney to amend the complaintand reopen the hearing and authorizing the Regional Director toamend the complaint and to issue notice of further hearing, the Re-gional Director, on May 31, 1940, issued an amendment to complaint,alleging that the respondent had engaged in and was engaging inunfair labor practices within the meaning of Section 8 (1), (3), and(4) and Section 2 (6) and. (7) of the Act. The amendment to com-plaint charged, in substance, that the respondent, on or about April19, 1940, evicted Telesfor Vigil and family, including Elmer Vigil,from the house in which' said family had been living, which housewas owned by the respondent and the rent for which constituted part6The respondent objected to the admission in evidence of the above exhibit on the.ground that,since a settlement participated in by the Board is "presumably the equivalent-of a judgment,"the Board is precluded in this proceeding from considering matters allegedin the complaint of July 15,1939, and that further,as a matter of policy,it is undesirablefor the Board to proceed on matters covered by that complaint.While we do not believethat the Board is estopped from proceeding on such complaint we agree that effective.administration of the Act requires that the Board give full effect to a settlement orcompromise of unfair labor practice charges which the Regional Director or other agentof the Board has approved unless,however,the employer is shown to have continued toengage in the unfair labor practices thus settled or compromised.SeeMatter of RalstonPurina CompanyandFlour, Feed and Cereal Workers' Federal Union No. 19184,24 N L.R B. 625,and cases therein citedWe shall consider the events preceding the settlementagreement as background to our analysis of the activities which foam the basis of thecomplaint hereinWe shall not, however,make any findings of unfair labor practiceswith respect to such events 356DECISIONS OF, NATIONAL LABOR RELATIONS BOARD,of the wages of said " Elmer and Telesfor Vigil, because Elmer Vigiltestified at the hearing held in this matter on March 18 and 19, 1940,because said Elmer and Telesfor Vigil are members of-the Union, and-because Dan Vigil did not abandon the charge against the respondent.Copies of the amendment to complaint and accompanying notice ofhearing were duly served upon the respondent and upon the Union.Pursuant to notice of postponement, a hearing on the amendmentto complaint was held at Denver, Colorado, on June 20, 1940, beforeCharles E. Persons, the Trial Examiner duly designated by the Board.The Board and the respondent were represented by counsel and the'Union by a duly authorized representative.All parties participated inthe hearing and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on-the issues.'At the close of the hearing the Trial Examiner granteda,motion by counsel for the Board to conform the pleadings to theproof adduced.During the course of the hearing the Trial Examinermade various rulings on objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are hereby affirmed.Oli July 5, 1940, the Board issued in order that no IntermediateReport be issued in the further hearing and that pursuant to Article II,Section 37 (c), of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, proposed findings of fact, proposed con-clusions of law, and a proposed order be issued, and that the partiesbe permitted, within twenty (20) days from the date of said proposedfindings of fact, proposed conclusions of law, and proposed order, tofile exceptions and to request oral argument before the Board, andbe permitted within thirty (30) days from the date of the said pro-posed findings of fact, proposed conclusions of law, and proposedorder to file a brief with the Board.Copies of this order were dulyserved upon all the parties to the original proceeding.On August 17,,1940, the Board issued Proposed Findings of-Fact,Proposed Conclusions of Law, and- Proposed Order in this proceeding,copies of which were duly served upon all the parties.On September 6, 1940, the respondent filed exceptions to the Pro-posed Findings of Fact, Proposed Conclusions of Law, and ProposedOrder, and on September 16, 1940, a brief in support of its exceptions.The Board has considered the exceptions and the brief',filed by therespondent and, in so far as the exceptions are inconsistent with the4During the course of the hearing the respondent gave an"oral answer"to the amend-ment to complaint, in which the respondent denied each and every allegation in the amend-ment to complaint but admitted that Telesfor Vigil and family, including Elmer Vigil, wereasked to vacate the respondent's house in which they were In ing,though not for the reasonsalleged in the amendment to complaint GREAT WEISIT'ERN MUSHROOM COMPANY357findings, conclusions,and order set forth below, finds them to bewithout merit.Uponthe entirerecordof the case, the Board makes the following :FINDINGS OF FACT1. THE BUSINESS OF THE RESPONDENTThe respondent, Great Western Mushroom Company, a Coloradocorporation having its'principal office and place of business in AdamsCounty, Colorado,is engagedin the growing, processing, packing,marketing, and shipping of mushrooms.The present proceeding isconcerned only with the respondent's plant located 7.4 miles fromthe city limits of Denver, Colorado, and near Broomfield, Colorado,herein called the Broomfield plant .sDuring 1939 the respondent's totalgross salesofmushroorrisamounted in value to slightly less than $200,000, of which more than50 per cent was made to customers located outside the State ofColorado.The respondent's principal out-of-State customers arelocated in Texas, Oklahoma, Kansas, and Nebraska, and the salesto suchcustomersconsisted of mushrooms shipped from the re-spondent's mushroom cannery located at its Brobmfield plant.Dur-ing thesameperiod the respondent purchased a substantial portionof the materials, supplies, and equipment used in the growing, proc-essing, canning, and packing of its products outside the State ofColorado, includingsomemanure hauledin itsown trucks fromthe State of Wyoming.The respondent employs approximately 99 employees in its mush-room growing and canning operations.II,THE ORGANIZATION INVOLVEDUnited Cannery,Agricultural, Packing andAlliedWorkers ofAmerica,UnitedMushroom Workers Local Union No. 300, is alabor.organization affiliated with the Congress of Industrial Organi-zations.The Union admits to- membership employees of the re-spondent.III.TIIE EMPLOYEES, WITHIN THE MEANING,OF SECTION 2 (3) OF THE ACTThe respondent contends that all of its employees, and particularlyDan Vigil mentioned in the complaint, are engaged as agricultural8The respondent also maintains within the city limits of Denver,Colorado,5 mushroomhouses, covering ippr6ximatel3, 10 city lots and containing approximately 40,000 squarefeet of hod curfaeo 358DECISIONSOF NATIONALLABOR RELATIONS BOARDlaborers, and therefore are not employees within the meaning of theAct."The respondent 'maintains at the Broomfield plant 39. speciallyconstructed houses for the growing of mushrooms.Each house isapproximately 66 feet long, 23 feet wide, and 14 feet high, andcontains 16 mushroom beds arranged in 2 tiers of 8 shelf-beds each,the total bed surface of all the houses aggregating approximately280,000 square feet.The mushroom houses are artificially heated in thewinter and artificially cooled and moistened in the summer, and theair within the houses is kept in constant circulation by the use ofelectric fans in order to maintain a uniform temperature above all ofthe shelf-beds.Also the beds themselves are watered whenever theybecome dry. In addition to controlling the conditions under whichthemushrooms are grown, the respondent so arranges the outputof the mushroom houses that mushrooms are picked daily, and therespondent thus obtains a steady and constant supply of mushroomsthroughout the entire year.In order to grow mushrooms a compost, prepared by a process of,mixing and watering horse manure, earth, and straw for a period ofabout 30 days, is placed in the shelf-beds inside each mushroom houseto a dept of about 6 inches. The mushroom house is then closed,,and the heat thrown off by the compost raises the temperature insidethe house to about 135 degrees, at which point the temperature isallowed to remain for several days in order to drive to the surfaceall insects in the compost.These insects are then killed off by sul-phur and cyanide fumes.Thereafter, the temperature is allowed todrop to 90 degrees, and mushroom spawn is placed in the beds, whichin about 3 weeks become matted with mycelium.Each bed is thencased over with earth about 1 inch in depth and the temperature isthereafter artifically maintained at between 58 and 65 degrees. Inabout 57 days from the time the shelf-beds are filled, the first mush-rooms are ready for picking.After these are harvested, the holesleft by the stems of the extracted mushrooms are filled, and moremushrooms continue to, grow in the same mushroom beds. Severalcrops or flushes are thus obtained from one filling, the cycle lastingapproximately 137 days from the time the shelf-beds are first filleduntil, they are ready for a new filling.As noted above, the fillingof the beds in the various houses is staggered at such intervals thatthe, respondent obtains a constant supply of mushrooms throughoutthe entire year.9 Section 2 (3) of the Act provides, in part :The term "employee" shall include any employee, . . .but shall not include anyindividual employed as an agricultural laborer. GREAT WESTERN MUSHROOM COMPANY359`In short, the growing of mushrooms by the respondent is carriedon under artificial conditions more like cultivation in green housesthan on a farm.The mushrooms are grown in enclosed houses undercontrolled conditions of heat and moisture.The crop is not seasonal,but is so regulated by the respondent as to maintain a constantoutput of mushrooms throughout the year.For these reasons, thegrowing of mushrooms and the work incidental thereto is not agri-cultural in nature in the common understanding of the term 10Withrespect to the services performed in processing, canning, packing,marketing, and shipping of mushrooms, such work is not agriculturalin nature, nor is it, in view of what has been stated above, incidentto ordinary farming operations."We find that employees of the respondent engaged in the growing,processing, canning, packing, marketing, and shipping of mushroomsare-employees within the meaning of Section 2 (3) of the Act.IV. THE UNFAIR LABOR PRACTICESA. BackgroundOn December 16, 1938, the Union filed with the Regional Directora charge, and on April,4, 1939, an amended charge against the re-spondent.On July 15, 1939, the Board issued a complaint againstthe respondent alleging, in substance (1) that the respondent haddischarged and otherwise discriminated against certain named em-ployees because they joined the Union and otherwise engaged in con-certed activities, and (2) that the respondent had urged, persuaded,and warned its employees to refrain from joining or retaining mem-bership in the Union.Subsequently, on July 29, 1939, a compromisesettlement agreement was entered into by the Union, the respondent,and the Regional Attorney providinginter alia,for the reinstate-ment of various employees and the posting of notices.Thereafterthe Union withdrew the charges and the Regional Director issued anorder dismissing the complaint. 12On September 30, 1939, the respondent discharged Dan Vigil, oneof the employees alleged in the first complaint to have been discrim-inated against by the respondent in respect to the terms and con-10Matter of The Park FloralCompanyandUnited Greenhouseand FloralWorkers UnionNo. 510 of the United Cannery, Agricultural, Packing and Allied Workers of America. affiliatedWith the Congress of Industrial Organizations;-10 N L R B 404, and cases cited therein ;alsoseeGreat Western Mushroom Company VIndustrial Commission,82 P (2d) 751 (Colo.1938), in which the employees of the respondent were held not tobe agricultural laborers,within the meaning of the Colorado "Employment Act "u See footnote10,supra.31 See footnote6. supra. 360DECISIONSOF NATIONALLABOR RELATIONS BOARDThereafter, on October 2, 1939, theUnion filed another charge with the Regional Director, which formsthe basis of the instant proceedings.B. Interference, restraint, and coercionSeveral years prior to the hearing, there was a strike among the em-ployees at the Broomfield plant at which time the respondent lost "alot of mushrooms." 'Thereafter, the respondent -required each em-ployee-tenant of the 25 dwelling houses owned by the respondent toagree to defer all strike action until the'mushrooms on the beds wereharvested, a period requiring, as noted above, as long as several months.On November 20, 1938, certain employees of the respondent attendedan organizational meeting of the Union, at which time approximately25 employees joined.Because of the Union's organizing activity at-this time, Charles W. Savery, president of the respondent, approachedeach of the various employee-tenants and asked them, individually, ifthey still agreed, in the event of a strike, "to finish all the mushroomsthat were on the beds before they went out."Savery testified that therespondent required such a deferred-strike agreement if the employee-tenant was to receive free rent.The record discloses that the employee-tenants were already receiving free rental as, compensation for wagereductions first instituted in 1929.Moreover, nowhere in the recorddoes it appear that the employee-tenants were given the alternative ofpaying rent if they refused to consent to the deferred-strike agree-ment.Under these circumstances, we conclude that the privilege ofcontinuing to occupy a company house, and not the free rental thereof,was the eolisideration for the deferred-strike agreement.Regardlessof the consideration for the deferred-strike agreement, however, suchan agreement constituted an interference with the rights guaranteedby the Act.An agreement not to strike for a period as long as severalmonths is, on its face, a limitation on the exercise of the right'to en-gage in concerted activities.Such a limitation, moreover, interfereswith the-right to self-organization since it eliminates one of the mosteffective means to achieve the ends for which organization is designed.The limitation upon the right to strike may be unobjectionable whenreached as a result of collective bargaining, for-in such a case, byhypothesis, organization has been attained and the conclusion of theagreement is itself an exercise of the right to engage in collectiveactivities.But the imposition of such a limitation upon the individualemployee constitutes not only a form of coercion resulting from aninequality of bargaining position, but also an obstruction, at the out-18The complaint and settlement ac relating to the alleged discrimination against Danvigil in regard to hire and tenure of employment are discussed in Section IVC, infra ' , GREAT WEISITERN MUS 1ROOM COMPANY361set) to the development of effective organization.Accordingly, to theextent that the respondent thus deprived its employees of the rightsguaranteed by the Act, it has engaged in an unfair labor practice."For a long time prior to the events of November and December 1938,.ithad been the custom of Savery to make small loans from his per-sonal funds to the employees of the respondent.15After the organiza-tional activity of the Union among the respondent's employees, Saveryrefused to make such loans to union members.Although testifyingon direct examination that he continued to make such loans to both,union and non-lmiori members without discrimination, upon furtherexamination Savery admitted that in the fall of 1938, "while they werehaving this election le and trying to form the Union and so forth ...,"'he told union members that "while the condition was in the upsetstate they were in I wouldn't want to loan them," and that, aftercharges were filed against the respondent in December. 1938 and April1939, he again informed applicants for loans that "while this matterwas in colitroversy" he, would not make any loans to "C. I. 0. mem-bers."Savery further testified that in the fall of 1939, and beforethe charge in the instant proceeding was filed, he refused to give anyloans -to the union members reinstated pursuant to the settlementagreement.The respondent contends that it should in no event be held liable-for Savery's conduct with respect to these loans, as such loans werenot part of the respondent's corporate, transactions.Although, asstated above, Savery made these loans from his own funds, the trans-actions took place at the respondent's office at the Broomfield plant,and repayment of the loins was made through the respondent'soffice by deductions from the employee's pay envelope. Savery statedthat this procedure was not employed in regard, to mercantile debtsincurred by the respondent's employees.Savery, as we- have statedabove, was an officer of the respondent and directly engaged in themanagement of the respondent's business. It is plain from the man-ner in which the loans were made and repaid that so far as the em-ployees knew, the loans were made by the respondent.Althoughthe board of directors of the respondent knew of these loan transac-tions, they have never disaffirmed or otherwise taken any action withreference to them.Under these cirmumstances, we find that the14 SeeMatterof DouglasAircraft Co, Inc, Northrup DscisienandInternationalUnionUnited Automobi e Workers ofAmerica,Local229, 18 N L R B 43,and cases therein cited15 In addition to his position as president of the respondent, Saveiy is actively engagedin the management of the respondent and owns 65.000 shaies of the common stockUnderthese circumstances,it is not eurpri ing that the respondent is referred to-in the recordas the"Saveiy Mushioom Company."16Referring presumably to a consent election which had been set by the Regional DirectorThe elcetion was never conducted- 362DECISIONSOF NATIONALLABOR RELATIONS BOARDrespondent is responsible for the conduct of Savery with respect to suchloan transactions.We find that the respondent, by the aforementioned activities ofSavery in requiring each of the respondent's employee-tenants toconsent to a deferred-strike agreement'"' and in withholding loansto various employees of the respondent for the reason they weremembers-of the Union, has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act.C. The discharge of Dan VigilThe complaint alleges that the respondent discharged Dan Vigilon September 30, 1939, and at all times thereafter refused to rein-state him because he'joined and assisted the Union and engaged inconcerted activities for the purposes of collective bargaining andother mutual aid and protection. In its answer the respondent ad-mitted that it discharged Vigil but alleged, in substance, by way ofan affirmative defense, that Vigil was discharged because he slackenedin his work and caused dissension and discontent among other em-ployees of the respondent,by persistently boasting to them that the'Board would restore him to his former job from which the respondenthad transferred him in 1938.Vigil was continuously employed by the respondent from 1927until his discharge on September 30, 1939, except for a period ofseveralmonths' illness in 1932.Vigil's illnesswas caused by theammonia fumes arising from the manure pile on which he was ,,work-ing in the preparation of the compost.After his resumption of workin 1932, Vigil was transferred and his duties were changed to thoseof carrying earth into the mushroom houses.Vigil joined the Unionat the organizational meeting held on November 20, 1938, and waselected vice president.On the day following Vigil's affiliation with the 'Uhion, he wasapproached by Savery who remarked, according to the testimohy ofVigil, "I'heard you was going to strike here."Upon Vigil's denial,Savery then stated, "You are a union member. I heard you were a;union member."Vigil replied, "Yes, I am a union member, but Idon't feel like making any strike," to which Savery said, "Well, allright," and walked away. This incident was uncontroverted and wefind that Savery made the foregoing statements.Shortly thereafter, in December 1938, Savery asked Vigil to vacatethe respondent's dwelling house which he occupied at the Broomfield"The respondent annexes to its exceptions herein a copy of a lease which it now requiresits employee-tenants to sign and which contains,as one of its provisions,a modification ofthe deferred-strike agreement.We accept as part of the record herein the lease thugproffered by the respondent.See Section VI,infra. GREAT WESTERN MUSHROOM COMPANY363plant, and the latter, moved in January 1939. Savery testified.that,before being requested to move,Vigilwas asked along with the otheremployee-tenants,as noted above,whether or not he would continueto work on the mushroom beds in case of a strike,to which Vigilanswered in the negative.Vigil denied that he was asked any suchquestion,and testified that Savery asked him to vacate the house,remarking..'."I can't depend on union people.They mightstrike.'We believe,as did the Trial Examiner,that it is unnecessaryto resolve this conflict in the evidence,since Savery's own testimonyshowed that,whether or not he so indicated to Vigil,he had in mindVigil's possible conduct as a member of the newly organized Unionwhen he askedVigilto vacate the Company house.About the same timeVigilwas asked to vacate the respondent'shouse, Savery changed Vigil'sduties from that of carrying earth,as noted above,to that of turning manure in the preparation of thecompost.This work is less desirable than that of carrying earthbecause of the deleterious ammonia fumes arising from the manurepile,which,as noted above,had been the cause of Vigil's previousillness.The respondent contends that it changed Vigil's.dutiesonly in order to relieve another employee whose health was injuredby the ammonia fumes.Vigil testified without contradiction that,whereas it was usual for other employees on the manure pile to betransferred to other work every several days, after his transfer tothat job he never received relief, except when the mushroom houseswere filled.In this respect Savery testified that there were 20 to 22employees within the general classification known as fertilizers, al-though only 5 men worked on the manure pile; that it was the prac-tice of the respondent to switch those working on the manure pileto other duties within the classification of fertilizers;and that therewas no question that Vigil could do any of the workwithin theclassification.In view of the foregoing testimony,and in view ofthe fact thatVigil'sduties were changed soon after he joined theUnion and about the same time as his eviction from the respondent'sdwelling house,we find that the shift in the nature of Vigil's dutieswas a further manifestation of the respondent's hostility toward Vigilbecause of the latter's union activity.,On July 15, 1939, as noted above,the Board,upon charges dulyfiled by the Union, issued a complaint against the respondent.Thecomplaint alleged,inter alia,that the respondent in December 1938transferred Vigil to less desirable work, and on or about January 1,1939, evicted him from a house, the rent of which had constituted partof Vigil'swages, all of the above actions being taken because Vigiljoined and assisted the Union and engaged in concerted activitieswith other employees for the purpose of collective bargaining and 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDother mutual aid and protedtion.1sOn July 29, 1939, as noted above;the respondent, the Union, and the Board, through its RegionalAttorney, entered into a compromise settlement agreement, whichcontained, however, BO provision' or reference to the alleged dis-crimination in respect to Vigil."On September 30, 1939, Vigil was discharged.Vigil testified thatat the time of his discharge Savery, said, "I am through with you.Go and see what the Union can do for you." Although Savery 'didnot state what reasons were given to Vigil at the time for his dis-charge, Savery admitted having made the above statement, but onlyafter Vigil threatened to complain to the Union.As to the reason for having discharged Vigil, Savery testifiedat the hearing that Vigil was constantly "condemning the manage-meat . . . and his work was not so good as it had been before," so thatwhen it became "necessary to let certain peen go," Vigil was discharged:With regard to the alleged slackening on his job, Vigil testified,without contradiction, that his work had never been criticized by therespondent.In fact, according to his testimony. Savery admitted ata conference held at the office of the Regional Attorney in October1939 that Vigil's work had always been good but added that Vigilhad been discharged because of his demoralizing effect upon the otheremployees at the Broomfield plant. Savery did not unequivocallydeiiv the conversation attributed to him at this conference but statedthat "I thiilk I said as a general thing over the years his [Vigil's]work' had been good" and "I don't think I said that [Vigil's effectupon the morale of the-other employees] was the only trouble. Ithink he [Vigil] did do that in addition to other things."Amongthose present at this conference were two union representatives,Clyde Johnson and Frank Price, both of whom corroborated, in sub-stance, the version of Vigil.Under these circumstances, we find,as did the Trial Examiner, that Savery made the. statements' at-tributed to him at the above-mentioned conference.We find that theevidence does not support the respondent's' contention that Vigilwas incompetent.-18 It should be noted that the eviction did not carry with it a discharge from the respond-ent's, employment-'9The agieement provided for the reinstatement of, 'plus a monetary award to, sevennamed employees. and the postingf[iia periodof 00 consecutive days of a notice to theeffect that the respondent intended 'to comply 'with the intent of the Act," as set forthin Sections 7 and 8, and specifically notifying "its employees that they have the right toloin United Mushroom workers Local Union No 300, or any other labor organization, andthat it will not discnnunate in regeid to hire and tenure of employment of any employeebecause of membership in that organization, or any other labor organization"The agree-ment further piovided "that the Union will withdraw the charge and the complaint in thismatter will be dismissed upon conipliance.witli this agieementOn January 11, 1940, theBoard,by the Regional Director,issued its order dismissing the complaint GREAT WESTERN MTJSHROOM COMPANY.365The respondent's explanation of its contention that Vigil was con-stantly "condemning the management" consisted of testimony by.Savery that Vigil, over a period of almost 10 months, had complainediwo or three tunes in regard to the type of fork used on the manure.pile, and about six times in regard to his having been shifted to thatkind of work. In addition, Savery indicated that Vigil was ruin-ing the morale of the other employees by his constant complaining tothem of the respondent's unfairness in changing his job and by evict-ing him from the company house.Vigil denied that he caused therespondent any trouble or that he had condemned the managementeither to the respondent or to its employees.He admitted that onone occasion he suggested to Lawrence A. Hughes, outside foreman,of the' respondent, that the work might be clone easier and fasterwith a different type of fork.According to the uncontroverted testi-mony of Vigil, Hughes conceded that a better job could be donewith a larger fork, but that Savery was opposed to any change. In.this respect it is to be noted that both Johnson and Price testifiedin substance that, at "the afore-mentioned conference at the office ofthe Regional Attorney, Savery's only illustration of Vigil's allegeddemoralizing influence upon the respondent's employees was his ask-ing on one or two occasions for a larger fork. In the light of the fore-going testimony, we believe that the above reasons ascribed to Vigil'sdischarge were not, in fact, the motivating cause of the respondent'saction.,-The respondent further contends, as noted above, that Vigil wasdischarged because "it was necessary to let certain men go." Sub-sequent to the discharge, however, the respondent hired additionalemployees, including those to do the specific type of work that Vigilhad been doing.Upon being asked on direct examination why herefused to reinstate Vigil, Savery replied that "it was a case of havingmore men then we need and we let the poorest ones go." As wehave found above, however, the respondent did not show in whatrespects Vigil was an unsatisfactory employee.We are of the opinion,as was the Trial Examiner, that the reason for Vigil's discharge layin his union affiliation and his adherence to the Union despite therespondent's expressed antagonism to it.We find that the respondent discharged Dan Vigil on September30, 1939, and has at all times thereafter refused to reinstate himbecause he joined and assisted the Union and engaged in concertedactivities for the purpose of collective bargaining and other mutualaid and protection.We further find that by such acts the respondentinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDVigil received no work and has earned no money between the timeof his discharge and the hearing.He, desires reinstatement.D. The evictionsThe amendment to the complaint alleges in substance that therespondent on or about April 19, 1940, evicted Telesfor Vigil andfamily,' including Elmer Vigil, from a company-owned house, thefree rental of which constituted part of the wages of Telesfor andElmer Vigil, because Elmer Vigil had testified at the earlier hear-ing, because Dan Vigil did not abandon the charge against the re-spondent, and because Elmer and Telesfor are members of the Union.relesfor Vigil, the father of both Elmer and Dan Vigil, had con-tinuously occupied a company-owned house from the time he wasfirst employed by the respondent 13 years ago, until his eviction onApril 19, 1940.Elmer Vigil lived at home with his parents in the,company-owned -house and has for the past 5 years been employedby the respondent as a truck driver, as well as having been employedby the respondent at various times previous' thereto.Both Elmerand Telesfor Vigil are members of the Union.On March 18, 1940, the first day of the earlier hearing, ElmerVigil, testified as a witness for the Board as to certain, ac,ivities ofthe respondent, which, as noted above, we have found to be unfairlabor practices within the meaning of the Act.At this time ElmerVigil also testified'that about 3 or 4 weeks previous to the earlierhearing, Savery had stopped him as he was driving one of the re-spondent's trucks and remarked, "I hear your brother has a caseagainst, me in the Labor Board."Elmer Vigil replied, "Well," thatcase has been there ever since you- fired him."Thereupon Saverythreatened, "Well, if he is trying, to make trouble, I will have to fire.thewhole family, let the whole family go."Elmer Vigil's testismony in respect to the above statements .was not controverted andwe accept it as true.,In addition to his testimony at the earlier hearing, Elmer` Vigil-testified at the reopened hearing that on the day immediately pre-ceding the earlier hearing Savery warned him of the consequencesof further prosecution of Dan Vigil's case before the. Board.Although Savery denied the incident, in view of his anti-union activi-ties as described above, we find that he made the statement attributedto him by Elmer Vigil.On March 20, 1940, the day immediately following the close of theearlier hearing, Savery handed Telesfor Vigil a letter, addressed toTelesfor and Elmer Vigil, notifying them to vacate the respondent'shouse, and emphasizing in particular that "we are insisting that youmove off the premises on account of the nuisance that the [Vigil] 'GREAT WESTERN MUSHROOM COMPANY367children have become."No further explanation was- given by Saveryat this time.' On April 19, 1940, Telesfor Vigil and family vacatedthe company-owned house.-The respondent contends, as indicated in the letter referred toabove, that it was solely "on account of the children" that TelesforVigil was asked to move, mentioning in particular, Richard-and Don-ald Vigil, ages 9 and 10.At the hearing Savery testified that he hadreceived a great many complaints concerning Richard and Donald,that these children were continually stealing things, including woodfrom the respondent's premises at the Broomfield plant, and that theywere "continually being in fights with other children, and maligningthe people that lived out there."With regard to the complaints concerning Richard and Donald, therespondent introduced as witnesses Virgie Montgomery, one of the twoteachers at the district school attended by children of `the employee-tenants at the Broomfield plant; Claude R. Ogelsby, a copartner ofSavery in the operation of the store at which most of the families-atthe Broomfield plant buy their groceries; and Nick Martinez, fore-man and employee-tenant at the Broomfield plant.Montgomery testified that she had difficulty with Richard and Don-ald Vigil because they fought with the other children, and, according'to the accusations of the other children, wrote "vile words" on mail-boxes, and committed acts of indecent exposure whenever the teacherleft the room. In spite of the fact that the fighting and the markingof the mail boxes had been occurring for some time, Montgomery con-sidered only the acts of indecent exposure as serious enough to call tothe attention of Savery, in his capacity as a member of the schoolboard.Accordingly, on or about the first part of April 1940, Mont-gomery reported the matter to Savery who gave Richard and Donald"a 'strong talking to."Thereafter, Montgomery had no further trou-ble from them.That this complaint by Montgomery even remotelyfigured iii the cause of the respondent's. eviction of Telesfor Vigil fromthe company-owned house may well be doubted in light of the follow-ing testimony elicited-by-counsel for the Board:Q. [Mr. Kuelthau]And that complaint [by Montgomery]took place after you notified them to move [on March 20, 1940] ?A. [Mr. Savery]No, it took place before they were notifiedto move.Q. Didn't you hear Mrs. Montgomery testify it took placeabout the first of April?A. There was more than one complaint by the teachers aboutthe boys.Q. Did she testify about more than one?A. I don't know whether she did or not. :368DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. Didn't you hear her?-A. She made more than one complaint.-Q.What were the other ones about?-A. There was one complaint made almost a year ago, about'this boy's taking two dollars from down there. ,Q. And this other one about the first of April?A. I think so.Q. And that is all?X. That is all the complaints I have had from the schoolteachers.'Ogelsby testified that for the past year he had considerable troublewith Richard and Donald Vigil in regard to stealing in his store, andthat when he would reprimand them, they would run out of the doorand shout in Spanish at him, which he "rather imagined was sort ofuncomplimentary."Ogelsby also testified, however, that other chil-dren had been guilty of stealing, and that he had been warned aboutsuch pilferings by children when he first moved into the store 5 yearsago.Ogelsby stated that he never spoke to Telesfor Vigil aboutRichard and Donald, and tltnat he merely casually mentioned the mat-ter to Savery as he did not desire to impose his business problemsupon the latter.Martinez,testified'that in the spring of .1940,- possibly. April, he hadoccasion to. protest to the school teacher and Savery about acts of in-decent exposure by Richard and Donald toward his young daughters.Martinez, however, was not certain whether or not this was the same'incid'ent ofwhich Montgomery had testified, as noted above. Inaddition, Martinez testified-that on several other "occasions he had com-plained to Telesfor Vigil about the conduct of the latter's children,including one incident about a year previous, at which time one of theMartinez children had received a beating at the hands of the Vigilchildren.Both Elmer and Telesfor Vigil denied that Martinez hadever complained to them about the Vigil children, and added that itwas common for all the children at the Broomfield plant to fight andshortly thereafter to play amicably together again. Savery likewiseadmitted that he,had' seen numerous other children `pick a fight."In the light of the^entire record, we believe that the respondent hasresorted to the afore-mentioned peccadilloes of two mischievous chil-dren, aged 9 and 10 years, to disguise its real motive in the-eviction ofTelesfor and Elmer Vigil. In this respect it is to be rioted that therespondent relies upon the testimony of witnesses, who, as notedabove, stated that they did not complain to Savery about the Vigilchildren until after Savery had given Elmer and Telesfor.Vigil-noticetomove, or who admitted that the conduct of-the Vigil children, onthe whole, was no different from that of the other children in the GREAT WESTERN MUSHROOM COMPANY369neighborhood.Moreover, in view of the threats made to Elmer Vigilby Savery in reference to the prosecution of Dan Vigil's case beforethe Board, we conclude that Telesfor Vigil, after having continuouslyoccupied one of the respondent's houses for 13 years, was immediately,upon the close of the earlier hearing, evicted from the respondent'shouse because of the activities of Elsner and Dan Vigil in that pro-ceeding.We find that the respondent has, by the eviction of Telesfor andElmer Vigil, discriminated against them in respect- to hire and tenureof employment and other conditions of employment because of theiractivities in behalf of the Union, and because Elmer Vigil had giventestimony at the earlier hearing, thereby discouraging membership intheUnion and interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed to them in Section 7of the Act.TelesforVigil desires to return to the company-owned house.Whereas previously he had received free rental, as noted above, Teles-for Vigil now has to pay $15 per month rent plus the expense of anautomobile necessary for transportation to and from the Broomfieldplant.V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE'We find,that the activities of the respondent set forth in Section IV,B, C, and D, above, occurring in connection with the operations of therespondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing-commerce and the free flow of commerce.VI.THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and to takecertain -affirmative action which we find necessary to effectuate thepolicies of -the Act.We have found that the respondent discharged Dan Vigil becauseof his membership in and his activities on behalf of a union, thereby.discriminating against him in regard to his hire and tenure of em-ployment.inwhich to reinstate Vigil, because it contemplates in the nearfuture to have the work of preparing the compost done by an in-dependent contractor.it is obvious that until such is the case, con-templated action in this matter can have no bearing upon the Decisionand Order herein.We shall therefore, order the respondent to offer323428-42-vol 27-25 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDVigil full and immediate reinstatement to his former or to a sub-stantially equivalent position.We shall further order the respondentto make Vigil whole for any loss of pay he has suffered by reasonof his discriminatory discharge by payment to him of a snm of moneyequal to that which he normally would have earned as wages fromthe date of his discharge to the date reinstatement is offered to him,less his net earnings during said period.20We have found that therespondent evicted Telesfor Vigil and Elmer Vigil from a dwellinghouse owned by the respondent because of their membership in aunion and because Elmer Vigil has given testimony under the Act,thereby discriminating against them in regard to their hire andtenure of employment.We shall therefore order the respondent tooffer them immediate occupancy of their former or substantiallyequivalent living quarters in the,company-owned houses on the sameterms'afforded other employees.21-We shall further order the re-spondent to make Telesfor and Elmer Vigil whole ,for any lossesthey have suffered by reason of their discriminatory eviction by pay-ment to them of a sum, of money equal to that which they have hadto pay as rental for new dwellings from the date of their evictionto the date reinstatement is offered to them, plus such additionalexpenses as they have incurred during said period, as a direct resultof said eviction.20By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which 'would not have been incurred but for his unlawful-discharge,and the consequent necessity of his seeking employment elsewhereSeeMatterof Crossett --Lumber'CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber and Sawmill Workers Union, Local2590, 8 N L. R.B. 440.Monies received asborne-reliefand unemployment insurance benefits,are not considered as earnings, and,therefore,are not deductibleMatter of Pennsylvania Furnace and Iron CompanyandLodge No 1328,International Association of Machinists,13 N L R B 52.Monies receivedforwork performed upon Federal,State,county,municipal,or other work-relief projectsare not considered as earnings, but as provided below in the Order, shall be deducted fromthe sum due the employee,and the amount theieof shall be paid over to, the appropriatefiscal agency of the Federal, State, county,municipal,or other^government or governmentswhich supplied the funds for said work-relief projects;Matter of Republic Steel Corporationand SteelWorkers Organizing Committee,9 N L R. B 219 enf'd as modified as to otherissues,Republic Steel Corporation v N. L. RB, 107 F.'(2d) 472(C. C A. 3).21The respondent contends in its exceptions to the Proposed Findings and Order that,. inview of the fact that it now requires from each employee-tenant a written tenancy contractin which the employee-tenant agrees,in the event of a strike or other shut-down, "to assistin picking and packing all mushrooms on the beds in the mushroom houses for a period notexceeding thirty days from the beginning of the strike or shut-down"Itmust necessarilydemand such an agreement from Telesfor and Elmer VigilAs noted above, we have foundthat the original deferred-strike agreement constituted an interference with the rights guaran-teed by the ActThat the respondent has made the period more definite as to when theindividual employee-tenant may respond to a strike call and has now reduced the oraldeferred-strike agreement to a formal lease,does not make the deferred-strike agreementany less an interference with the rights guaranteedby the ActAccordingly,such a midifi-cation of the deferred-strike agreement comes within the purview of paragraph 1 (c) of theOrder herein. GREAT WESTERN MUSHROOM COMPANY371Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following-CONOLusIONs OF LAW1.United Cannery, Agricultural, Packing and Allied 'Workersof America, United Mushroom Workers Local Union No. 300 is alabor organization within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of Dan Vigil, Telesfor Vigil, and Elmer Vigil, thereby dis-couraging membership in a labor organization, the respondent hasengaged in and is engaging in unfair labor practices, within the,meaning'of Section 8 (3) of the Act.-3.By discriminating in regard to the hire and tenure of employ-ment of Elmer Vigil, because he gave testimony under the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (4) of the Act.4.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section _7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting- commerce, within the meaning of Section 2 (6) 'and' (7)of the Act.-ORDERUpon,the basis of the foregoing findings of fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders thatthe respondent,Great Western Mushroom Company,Adams County,Colorado, and its officers,agents, successors,and assign's shall:1.Cease and desist- from :(a)Discouraging membership in United Cannery, Agricultural,Packing and Allied-Workers of America,,United Mushroom WorkersLocal Union No. 300, or any other labor'organization of its em-ployees, by laying off ordischarging any of its employees,or in anyother manner discriminating against its employees in regard to theirhire and tenure of employment or any term or condition of theiremployment;(b)Discharging or otherwise discriminating'against any of itsemployees because he has given testimony under the Act;(c)Requiring its employee-tenants to consent to a deferred-strikeagreement,or any modification thereof,or attempting to enforcesaid deferred-strike agreement or any modification thereof; 372DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) In any other manner interfering -with, restraining, or coercingits employees in the exerciseof the rightto self-organization,to form,join, or assist labor organizations,to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:-(a)Offer to Dan Vigil immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to hisseniority and other rights and privileges previously enjoyed by him;(b)Make whole Dan Vigil for any loss of pay he has sufferedby reason of the respondent's discrimination in regard to his hire andtenure of employment,-by payment to him of a sum of money equalto that which he would normally have earned as wages from the dateof his discharge to the date of the, offer of reinstatement,less his netearnings during such period; deducting, however; from the amountotherwise due to said employee monies received by said employeeduring said period for work performed upon Federal, State,county,municipal,and other work-relief projects; and pay over the amountso deducted to the appropriate fiscal agency of the Federal,State,county, municipal,or other government or governments which sup-plied the funds for said work-relief projects;(c)Offer Telesfor Vigil and ElmerVigilimmediate occupancy oftheir former or'substantially equivalent living quarters in the com-pany-owned houses without requiring them to consent to a deferred-strike'agreement or any modification thereof;I(d)Make whole Telesfor Vigil and Elmer Vigil for any lossesthey have suffered by reason of the respondent'sdiscrimination inregard to their hire and tenure of employment,by payment to themof a sum of money equal to that which they have had to pay asrental,for new dwellings from the date of their eviction to the datereinstatement is offered to them, plus such additional expenses asthey-have-incurred during said period as a direct-'result of saideviction;(e)Give separate written notice,to each of its employee-tenantswho has consented to a deferred-strike agreement,that such anagreement is invalid under the National Labor Relations Act, and.will therefore be 'discontinued as a term or condition of employmentand will not in any manner be enforced or attempted to be enforced;(f)Post'immediately in conspicuous places throughout the Broom-field plant,and maintain for a period of at least sixty(60) consecu-tive days'from the date of posting, notices to its employees stating :(1) that the respondent will not engage in the conduct from which GREAT WESTERN MUSHROOM comPANY373it is ordered to cease and desist in paragraphs 1 (a), (b), (c), and(d) of this Order; (2) that the respondent will take the affirmativeaction required by paragraphs 2 (a), (b), (c), (d), and (e) of thisOrder; and (3) that the respondent's employees are free to becomeor remain members of United Cannery, Agricultural,, Packing andAlliedWorkers of America, United Mushroom Workers Local UnionNo. 300, and that the respondent' will not discriminate against anyemployee because of membership or activity in that organization;(g)Notify the Regional Director for the Twenty-second Regionin writing within.ten (10) days from the date of this Order whatsteps the respondent has taken to comply herewith.